Citation Nr: 0933397	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  09-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
education benefits in the amount of $1,627.21.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 decision that determined that an 
overpayment of $1,627.21 in VA education benefits was created 
as a result of the Veteran's not carrying a full course load.


FINDING OF FACT

In a statement received at the Board in July 2009, the 
Veteran withdrew his appeal concerning entitlement to waiver 
of the recovery of overpayment of VA education benefits in 
the amount of $1,627.21.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to waiver of the recovery of overpayment 
of VA education benefits in the amount of $1,627.21 have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In January 2009, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to waiver of the 
recovery of overpayment of VA education benefits in the 
amount of $1,627.21, as identified in the December 2008 
statement of the case.  

In a written statement received at the Board in July 2009, 
the Veteran stated that he was withdrawing the appeal as to 
that issue.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to waiver of the recovery of overpayment of VA 
education benefits in the amount of $1,627.21, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to waiver of the 
recovery of overpayment of VA education benefits in the 
amount of $1,627.21 is dismissed.


ORDER

The appeal concerning the issue of entitlement to waiver of 
the recovery of overpayment of VA education benefits in the 
amount of $1,627.21



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


